DETAILED ACTION
The present Office action is in response to the application filing on 13 SEPTEMBER 2021 and each of the Information Disclosure Statements.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/09/2021, 07/26/2022, and 11/07/202 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11, there are two “responsive to” clauses and it is unclear whether it is a typographical error or there are two dependencies. The claim recites, “wherein the format rule specifies that responsive to, whether or how a syntax element is included in a sample group entry and a group box of the OP is responsive to the OP containing a single video layer.” Emphasis added. It would appear both whether/how a syntax element is included and a group box is dependent on the second “responsive to.” Alternatively the “format rule” could be a dependent on the first “responsive to” that is dependent itself on the second “responsive to” and a reading of the claim to reach this interpretation is “the format rule specifies [the format rule] responsive to…” These issues render the claim indefinite.

Applicant is advised that should claims 2 and 3 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 16 and 17 appear to incorrectly depend on claim 1. For examination purposes, they will depend on claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a storage medium having processor-executable code stored thereon that is interpreted to include signals per se. Neither the claim nor the specification restrict the storage medium to exclude signals per se, such as by using the terminology non-transitory. See MPEP § 2106.03(I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2022/0094959 A1 (hereinafter “Choi”).
Regarding claim 1, Choi discloses a visual media processing method ([0002], “video compression”), comprising:
performing a conversion between a visual media data and a visual media file that stores a bitstream of the visual media data according to a format rule (FIG. 2, capture subsystem 213 converts based on the encoder 203 and the subsystem client 206 that converts based on the decoder 206. The encoder and decoder each having respective software with instructions therein for coding); 
wherein the visual media file stores one or more tracks comprising one or more video layers ([0189], “the video bitstream corresponding to a base layer is contained in a track.” Note, the video bitstream represents data coded by the encoder/decoder); and 
wherein the format rule specifies that whether a first set of syntax elements indicative of layer dependency information is stored in the visual media file is dependent on whether a second syntax element indicating that all layers in the visual media file are independent has a value 1 (FIG. 22, video_parameter_set_rbsp contains syntax element vps_all_independent_layers_flag and a plurality of syntax element sets are dependent on whether the value is true (e.g., 1), including each_layer_is_an_ols_flag, ols_flag_mode_idc, num_output_layer_sets_minus1, ols_output_layer_flag[i][j]. [0335], “VPS all independent flag of the VPS equals 1, the output layer set mode indicator is not signaled”).
Regarding claim 3, Choi discloses all of the limitations of claim 1, as outlined above. Additionally, Choi discloses wherein the format rule specifies that, response to the second syntax element having the value 1, the first set of syntax elements is omitted from the visual media file ([0335], “VPS all independent flag of the VPS equals 1, the output layer set mode indicator is not signaled”).
Regarding claim 15, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 15. Additionally, Choi discloses apparatus comprising a processor ([0029], “an apparatus may comprise: at least one memory configured to store computer program code; and at least one processor to access the at least one memory and operate according to the computer program code”).
Regarding claim 17, the limitations are the same as those in claim 3; however, written in machine form instead of process form. Therefore, the same rationale of claim 3 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 18. Additionally, Choi discloses storage medium having processor-executable code stored thereon ([0027], “a non-transitory computer-readable storage medium storing instructions that, when executed, cause a system or device comprising one or more processors to”).
Regarding claim 20, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2022/0094959 A1 (hereinafter “Choi”) in view of U.S. Publication No. 2016/0373771 A1 (hereinafter “Hendry”).
Regarding claim 2, Choi discloses all of the limitations of claim 1, as outlined above. Additionally, Choi discloses wherein the first set of syntax elements is stored in a sample group (FIG. 2, the syntax is in video_parameter_set_rbsp, which is the “sample group”).
Choi fails to expressly disclose indicates information about one or more operation points.
However, Hendry teaches indicates information about one or more operation points stored ([0282] defines output layer set information from VPS as defining operating points).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used operation points for encoding, as taught by Hendry ([0282]), in Choi’s invention. One would have been motivated to modify Choi’s invention, by incorporating Hendry’s invention, to provide more efficient video coding through the use of layer identification with operation points ([0039]).
Regarding claim 16, the limitations are the same as those in claim 2; however, written in machine form instead of process form. Therefore, the same rationale of claim 2 applies to claim 16.
Regarding claim 19, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 19.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481